Citation Nr: 0532724	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  02-20 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, diagnosed as panic disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from September 1983 to August 
1986.  The veteran was also a member of the United States 
Army Reserves from September 1986 until May 2001, when he was 
discharged.  The dates of any active duty for training 
(ACDUTRA) or inactive duty for training (INACDUTRA) are not 
verified.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2002 by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico 
Regional Office (RO).


FINDINGS OF FACT

1.  Development of the record is sufficiently complete to 
permit a fair and just resolution of the appeal, and there 
has been no prejudicial failure of notice or assistance to 
the appellant.  

2.  The competent evidence does not demonstrate that the 
veteran's currently diagnosed psychiatric disorder is 
causally related to active service or ACDUTRA.


CONCLUSION OF LAW

An acquired psychiatric disorder to include panic disorder 
was not incurred in or aggravated by active service nor was 
it incurred in or aggravated by ACDUTRA.  38 U.S.C.A. §§ 
101(24), 106, 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  The 
United States Court of Appeals for Veterans' Claims (Court) 
has held that this notice must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  See 38 U.S.C.A. § 5103(A) (West 
2002); 38 C.F.R. § 3.159(c) (2005).  

In the present case, the issue on appeal arises from an 
original claim for service connection for an anxiety disorder 
and a panic disorder.  In this context, the Board notes that 
a substantially complete application was received in October 
2001.  In January 2002, prior to its adjudication of this 
claim, the AOJ provided notice to the veteran regarding the 
VA's duties to notify and to assist.  Specifically, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
January 2002 letter also specifically asked the veteran to 
send "any additional evidence or information," thereby 
satisfying the final notice requirement.  Thus, the Board 
finds that the content and timing of the January 2002 notice 
comports with the requirements of § 5103(a) and § 3.159(b).  

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  The veteran's 
service medical records (SMR) have been obtained.  His 
private treatment records have also been obtained.  The 
veteran has been afforded VA medical examinations and those 
records have been obtained.  The VA issued supplemental 
statements of the case (SSOC) in February 2004 and November 
2004, after additional evidence was received.  The veteran 
was also afforded a formal hearing in front of the local 
hearing officer on May 2004.  The Board does not know of any 
additional relevant evidence which has not been obtained.

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

II.  Applicable Law and Regulations

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability,   (2) medical evidence or, 
in certain circumstances, lay testimony of in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability 
and the in-service disease or injury.  Pond v. West, 12 Vet. 
App. 341, 346 (1999).

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing ACDUTRA, injury incurred or aggravated while 
performing INACDUTRA, or acute myocardial infarction, cardiac 
arrest, or cerebrovascular accident occurring during such 
training.  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  
Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
Service connection can also be established when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such a condition.  Such evidence must 
be medical unless it relates to a condition as to which lay 
observation is competent.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(a).  If the chronicity provision is not applicable, a 
claim may still be established if the condition observed 
during service or any applicable presumption period still 
exists, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

III.  Factual Background and Analysis

The veteran contends that he is entitled to service 
connection for a psychiatric condition, diagnosed as panic 
disorder.  The veteran served on active duty from September 
1983 to August 1986.  The veteran then was a member of the 
Army Reserves from September 1986 until May 2001.  

The veteran's service medical records from his period of 
active service from 1983 to 1986 do not reveal any incidents 
that could be linked to a current disorder.  The veteran's 
July 1983 enlistment examination and medical history reveal 
no diagnoses of any psychiatric disorders and no history of 
depression or nervous condition.  The only relevant 
information found in the veteran's military service records 
is a January 1986 in-service record of a complaint of 
"nerves, loss of concentration, and anxiety," among other 
ailments.  The record of the February 1986 follow-up visit 
concluded that the veteran was suffering from an "anxiety 
reaction," likely due to the veteran's possible inguinal 
hernia.  A chronic psychiatric disorder was not diagnosed.  

The veteran's July 1986 expiration of term of service (ETS) 
examination, which occurred a mere five months after this 
incident, found the veteran psychiatrically normal in the 
clinical examination, and the ETS medical history record also 
shows the veteran denied any history of depression, excess 
worry, or nervous trouble of any sort.  The June 1990, May 
1994, and February 2000 Army Reserves examinations and 
medical histories also recorded normal clinical psychiatric 
evaluations and the medical histories obtained on those dates 
all recorded the veteran's denial of any depression, 
excessive worry or nervous trouble of any sort.

A February 2000 medical record from the Hospital Municipal 
shows the veteran's first complaint of record, when the 
veteran sought treatment for nerves.  A March 2000 medical 
record from the Hospital Municipal shows a subsequent 
diagnosis of an anxiety disorder.  In May 2000, the veteran 
began seeing a civilian psychiatrist, and the records of the 
initial May 2000 visit reveal that the veteran complained of 
anxiety, irritability, isolation, a fear of crowds since 
about two to three months prior, and inability to "work 
because of the anxiety that affects the way [he] relates with 
other people."  The veteran was diagnosed with general 
anxiety disorder and panic disorder by the civilian 
psychiatrist in May 2000.  A May 2001 medical examination by 
the U.S. Army Reserves agreed with this finding and 
subsequently found the veteran unfit for duty and honorably 
discharged him from the Army Reserves.  

According to the record of a May 2001 Army Reserves 
examination, the "veteran was doing apparently well until 
February 2000," when the veteran started feeling "very 
anxious, apprehensive, and fearful to meet people."  This 
May 2001 Reserves record also indicates that around the time 
of the February diagnosis, the veteran spent six weeks 
secluded at home.  

According to the transcripts of the May 2004 RO hearing, the 
veteran testified that around February 2000, he "had to stop 
doing the things [he] was doing," including going to the 
Reserves, due to the nervousness and fear.  The veteran also 
testified that he linked the condition to his military 
service in the eighties because he "[has] always been 
nervous.  But [he] never knew . . . that [he] had a disease 
to such an extent to be diagnosed with . . . a nervous 
disease."  The veteran emphasized that he had always been 
nervous and that he could not give an exact start date for 
the disorder for that reason.  

To the extent that the private medical treatment records 
establish that the veteran has a current diagnosis of the 
claimed disability, they do not contain competent medical 
evidence relating such post-service disability to active 
service.  The definitive issue in this case is whether the 
claimed post-service disabilities are attributable to active 
service.  This question is medical in nature and requires 
competent medical evidence.  The veteran's belief that his 
current disabilities are due to service does not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (the Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  
Consequently, competent medical evidence is required to 
substantiate his claim for service connection. 

In this case, the competent evidence of record does not 
contain a medical nexus between active service and post-
service psychiatric disorder.  The only in-service incident 
approximating a nervous disorder is the January 1986 
complaint of "nerves" and anxiety.  This January 1986 
complaint does not create a medical nexus between active 
service and the current nervous disorder, however.  First, 
the doctor who conducted the January 1986 examination and 
February 1986 follow-up examination did not find that the 
veteran had a disorder of any kind; instead, the doctor found 
that the veteran's complaint of "nerves and anxiety" was an 
"anxiety reaction."  This distinction was noted and 
emphasized in a January 2004 VA evaluation of the veteran for 
this claim, where the examiner found that the in-service 
finding of "anxiety reaction" was "not a formal 
psychological condition."  The January 2004 evaluation 
supported its conclusion by noting that the January 1986 
condition was "not treated, not present afterwards, and not 
described as related to the neuropsychiatric condition 
diagnosed afterwards, long after his military service, nor to 
his physical conditions."  Third, and finally, there is no 
medical evidence supporting a connection between the 
veteran's active military service and the current disorder.  
Although the veteran has been treated by two other civilian 
psychiatrists, neither psychiatrist has offered any opinion 
on the cause of the disorder, nor on any purported connection 
to an in-service event.  Consequently, the Board finds that 
the preponderance of the evidence weighs against granting 
service connection for an acquired psychiatric disorder.  

In addition, there is no evidence of a connection between the 
veteran's current disorder and the veteran's membership in 
the Army Reserves.  First, the Board notes that in the case 
of INACDUTRA, only an "injury," not a "disease," incurred or 
aggravated in line of duty can be the basis of eligibility 
for disability compensation.  VAOPGCPREC 8-2001.  Since the 
veteran suffers from a disease, rather than an injury, any 
periods of inactive duty training are irrelevant to this 
claim.  

Second, although service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing ACDUTRA, there is no competent 
evidence in the record supporting such a finding.  The record 
provides no dates of ACDUTRA, but the veteran does not even 
argue a connection between ACDUTRA and his current disorder.  
In his May 2004 RO hearing, the veteran testified that he had 
always had this condition, but it had worsened in February 
2000.  If the condition pre-existed Reserves service, as the 
veteran asserts, then compensation can only be provided if 
the disorder was aggravated during service.  The Board notes 
that the earliest finding of the presence of a psychiatric 
disorder was recorded in private medical records, rather than 
in service medical records, as would be expected if the 
disorder had been present during ACDUTRA.  The veteran 
testified in his May 2004 RO hearing that he was unable to 
attend Reserves activities because of nervousness.  The May 
2001 Reserves Examination indicates that the veteran spent 
six weeks secluded at home around that time.  The evidence 
indicates that the veteran stopped attending Reserves 
functions around February 2000; consequently there was no 
Reserves activity which could aggravate the disorder and no 
competent evidence to support a finding that the disorder was 
aggravated by any ACDUTRA.  In addition, even if the 
condition did not pre-exist Reserves service, there is no 
competent evidence supporting a finding that the disorder was 
incurred while on ACDUTRA.  Consequently, the Board finds 
that the preponderance of the evidence is against finding the 
veteran's disorder was incurred in or aggravated by ACDUTRA.





ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, diagnosed as panic disorder, is denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


